ON REHEARING

                               UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-4064



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

             versus


LESLIE FOUNTRESA FREEMAN,

                                                  Defendant - Appellant.


Appeal from the United States District           Court for the Western
District of North Carolina, at Charlotte.        Graham C. Mullen, Chief
District Judge. (CR-02-191-MU)


Submitted:    June 30, 2005                  Decided:   February 13, 2006


Before WIDENER, WILKINSON, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Chiege O. Kalu Okwara, LAW OFFICE OF CHIEGE O. KALU OKWARA,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, D. Scott Broyles, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

           Leslie Fountresa Freeman appealed her convictions and

sentence for possession with intent to distribute 500 grams or more

of cocaine under 21 U.S.C. § 841(a)(1) (2000), and importation of

cocaine into the United States under 21 U.S.C. § 952(a) (2000).

Initially we affirmed Freeman’s convictions and sentence.         Before

the mandate issued, however, Freeman filed a petition for panel

rehearing and rehearing en banc again challenging her convictions,

and for the first time challenging her sentence under Blakely v.

Washington, 542 U.S. 296 (2004), and in anticipation of United

States v. Booker, 125 S. Ct. 738 (2005). Because Booker constitutes

an intervening change in the law bearing on the outcome of this

appeal, we grant rehearing, vacate Freeman’s sentence, and remand

for resentencing.   We continue to affirm Freeman’s convictions.

           In light of Booker, United States v. Hughes, 401 F.3d 540

(4th Cir. 2005), and United States v. White, 405 F.3d 208 (4th Cir.

2005), we find that the district court plainly erred in imposing

Freeman’s sentence under the then mandatory sentencing guidelines

scheme.*   We therefore vacate Freeman’s sentence and remand for

resentencing   consistent   with   Booker.   Although   the   Sentencing

Guidelines are no longer mandatory, Booker makes clear that a


     *
      Just as we noted in Hughes, 401 F.3d at 545 n.4, “[w]e of
course offer no criticism of the district judge, who followed the
law and procedure in effect at the time” of Freeman’s sentencing.
See generally Johnson v. United States, 520 U.S. 461, 468 (1997)
(stating that an error is “plain” if “the law at the time of trial
was settled and clearly contrary to the law at the time of appeal”).

                                   - 2 -
sentencing court must still “consult [the] Guidelines and take them

into account when sentencing.”         125 S. Ct. at 767.       On remand, the

district court should first determine the appropriate sentencing

range under the Guidelines, making all factual findings appropriate

for that determination.   Hughes, 401 F.3d at 546.           The court should

consider   this   sentencing    range     along   with    the   other    factors

described in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), and

then impose a sentence.        Id.     If that sentence falls outside the

Guidelines range, the court should explain its reasons for imposing

a non-Guidelines sentence, as required by 18 U.S.C.A. § 3553(c)(2)

(West 2000 & Supp. 2005).        Id.    The sentence must be “within the

statutorily prescribed range and . . . reasonable.”                     Id.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         VACATED AND REMANDED




                                     - 3 -